AFFIRMED; Opinion Filed February 5, 2015.




                                           Court of Appeals
                                                            S      In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-13-01388-CR

                                       MARCUS LEE HOLMQUIST, Appellant
                                                     V.
                                         THE STATE OF TEXAS, Appellee

                                      On Appeal from the County Court at Law
                                              Rockwall County, Texas
                                         Trial Court Cause No. CR13-0496

                                                             OPINION
                                     Before Justices Fillmore and Thomas, Retired 1
                                              Opinion by Justice Fillmore

           After the trial court denied Marcus Lee Holmquist’s motion to suppress evidence, he

pleaded guilty to misdemeanor driving while intoxicated (DWI). The trial court sentenced him

to ninety days’ confinement and a $400 fine, suspended the sentence, and placed him on twelve

months’ community supervision. In two issues, Holmquist contends the trial court erred by

denying his motion to suppress because a traffic-violation stop was not effected within a

reasonable time and distance, and a traffic light controlling a turn-only lane superseded the

statutory requirement of section 545.104 of the transportation code. We affirm the trial court’s

judgment.


     1
        The Honorable Linda Thomas, Chief Justice of the Court of Appeals for the Fifth District of Texas—Dallas, Retired, sitting by
assignment. Justice Michael O’Neill was a member of the original panel and participated in the submission of this case; due to his retirement, he
did not participate in the issuance of this opinion. See TEX. R. APP. P. 41.1(b).
                                            Background

        Holmquist was charged with misdemeanor DWI. Prior to trial, Holmquist filed a motion

to suppress contending his detention, arrest, seizure, and custody occurred without reasonable

suspicion. Holmquist sought suppression of evidence obtained incident to and as a result of the

allegedly unlawful arrest, custody, and seizure, including a breath test result, field sobriety test

results, a video recording, and opinions of the arresting officer.

        At the suppression hearing, Rockwall Police Department patrol officer Benton Brumit

testified that at approximately 12:26 a.m. on March 13, 2013, he observed the vehicle driven by

Holmquist in a left turn-only lane of an intersection without an activated turn signal. Brumit

testified, and the video recording made by the camera in Brumit’s patrol vehicle showed, that

when the traffic light changed to green, Holmquist’s vehicle and the vehicle in front of

Holmsquist’s vehicle made left-hand turns at the intersection without signals indicating the

drivers’ intention to turn left. Brumit testified turning left without signaling the intention to turn

was a traffic violation for which he could write a traffic violation citation. Brumit turned left at

the intersection and followed the vehicles, intending to stop both drivers for the traffic violation

of failing to signal a left-hand turn.

        Brumit noted the vehicles were traveling at approximately thirty miles per hour in a forty-

five-miles-per-hour speed zone. Brumit testified the vehicles were not impeding traffic, and

driving below the maximum speed limit did not constitute a traffic violation. However, in

addition to the observed traffic violation of failing to signal a left turn, other factors such as the

time of night, the proximity to establishments at which alcoholic beverages were served, and the

vehicles traveling below the speed limit caused Brumit to believe the two drivers might be

intoxicated.




                                                 –2–
           In the interest of officer safety, Brumit prefers not to make simultaneous traffic stops of

multiple vehicles by himself. Therefore, he radioed for another patrol unit to proceed to his

location to assist him. When Brumit observed the arrival of the cover patrol unit driven by

Officer Norlin, Brumit activated the emergency lights on his vehicle and stopped Holmquist’s

vehicle while relying on Norlin to stop the other vehicle. Brumit testified it was 1.6 miles from

Holmquist’s left turn to the point where Brumit activated the emergency lights on his patrol

vehicle.

           The trial court entered the following findings of fact: 2

           1.          At 12:21:42 a.m. Rockwall Police Officer Benton Brumit’s . . . patrol
                       vehicle was positioned in the parking lot where a local restaurant named
                       Pizza Getti is located and it serves alcoholic beverages.

           2.          At approximately 12:22:16 a.m. on March 13, 2013, [Brumit] was in a
                       marked patrol car facing east while directly behind [Holmquist], and
                       observed [Holmquist’s] vehicle stationary in the left-hand turn only lane
                       and begin his left-hand turn in the left-hand turn only lane northbound,
                       from the south service road of Interstate 30 onto Ridge Road in Rockwall,
                       Texas.

           3.          Defendant(s) only legal movement for their vehicle(s) is to make a left
                       hand turn.

           4.          When the traffic light changed from red to green, [Holmquist]’s vehicle
                       and the vehicle immediately ahead of it continued through the green light
                       and made a left-hand turn from the left turn-only lane onto Ridge Road
                       from the south service road of Interstate 30 without activating their left
                       hand turn signals.

           5.          [Brumit] testified making a left-hand turn from the left hand turn-only lane
                       without activating [Holmquist]’s left-hand turn signal is a Class “C”
                       Traffic Code violation.

           6.          The traffic violation that [Holmquist]’s vehicle was stopped for was “fail
                       to signal turn.”

           7.          [Holmquist] drove 30 miles per hour in a 45 mile per hour speed zone
                       from the south service road to Interstate 30 on Ridge Road for a distance

   2
       The trial court’s references to record citations in its findings of fact are not included here.



                                                                         –3–
               of approximately 1.6 miles before [Brumit] activated his emergency
               overhead lights to stop [Holmquist]’s vehicle.

        8.     At 12:23:47 a.m. [Brumit] call[ed] for a backup unit to pull over the lead
               vehicle while he pulls over [Holmquist]’s vehicle.

        9.     [Brumit] continued to follow [Holmquist] while waiting for his cover
               officer to arrive before activating his emergency overhead lights to stop
               [Holmquist]’s vehicle.

        10.    At 12:25:22 a.m. [Brumit] illuminated his emergency lights to stop
               [Holmquist]’s vehicle.

        11.    There was no further traffic violation after the illegal left hand turn made
               by [Holmquist].

        12.    The lead vehicle was stopped by a second Rockwall Police Officer,
               Officer Norlin on the same basis that [Holmquist] was stopped—“fail to
               signal turn.”

        13.    At the time of the detention, neither [Brumit] nor [Norlin] had a warrant to
               detain or seize either vehicle.

        14.    [Brumit] identified [Holmquist] in open court.

The trial court concluded as a matter of law that a person making a left-hand turn from a left-

hand turn only lane without signaling the turn violates section 545.104 of the transportation code.

Based upon Holmquist’s violation of section 545.104, the trial court concluded Brumit’s

detention of Holmquist was justified by reasonable suspicion.

        The trial court denied Holmquist’s motion to suppress. Holmquist filed this appeal.

                                      Motion to Suppress

        In two issues, Holmquist asserts the arresting officer had no reasonable suspicion to stop

him because “at the time the officer observed the traffic violation, the detaining officer had

allowed the violation to go stale, therefore, the stop was not effected within a reasonable time

and distance” and because the left-turn only traffic control device at the intersection superseded

the requirement in section 545.104(b) of the transportation code that he signal his intention to

turn left.
                                               –4–
                                       Standard of Review

       We review a trial court’s ruling on a motion to suppress evidence under a bifurcated

standard of review. Turrubiate v. State, 399 S.W.3d 147, 150 (Tex. Crim. App. 2013). We

review the trial court’s factual findings for an abuse of discretion, but review the trial court’s

application of the law to the facts de novo. Id. We give almost total deference to the trial court’s

determination of historical facts. Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App.

2010). This same highly deferential standard applies regardless of whether the trial court granted

or denied a motion to suppress evidence. State v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex.

Crim. App. 2008). We give the same deference to the trial court’s conclusions with respect to

mixed questions of law and fact that turn on credibility or demeanor. State v. Ortiz, 382 S.W.3d
367, 372 (Tex. Crim. App. 2012). We review mixed questions of law and fact that do not turn on

credibility and demeanor, as well as purely legal questions, de novo. State v. Woodard, 341
S.W.3d 404, 410 (Tex. Crim. App. 2011).

       When the trial court makes specific findings of fact, we determine whether the evidence

supports those findings. Id. As a general rule, we view the evidence in the light most favorable

to the trial court’s ruling and afford the prevailing party the strongest legitimate view of the

evidence and all reasonable inferences that may be drawn from that evidence. State v. Duran,

396 S.W.3d 563, 571 (Tex. Crim. App. 2013). We will uphold the trial court’s ruling if it is

reasonably supported by the record and is correct on any theory of law applicable to the case.

Turrubiate, 399 S.W.3d at 150.

                                      Reasonable Suspicion

       A routine traffic stop is similar to an investigative detention. See Berkemer v. McCarty,

468 U.S. 420, 436–39 (1984). An investigative detention is a seizure. Powell v. State, 5 S.W.3d
369, 375 (Tex. App.—Texarkana 1999, pet. ref’d). Therefore, a traffic stop must be reasonable

                                                –5–
under the United States and Texas Constitutions. Id.; see U.S. CONST. amend. IV; TEX. CONST.

art. I, § 9.

         To determine the reasonableness of an investigative detention, we must determine (1)

whether the police officer’s action was justified at its inception, and (2) whether it was

reasonably related in scope to the circumstances which justified the interference in the first place.

Terry v. Ohio, 392 U.S. 1, 19–20 (1968); Davis v. State, 947 S.W.2d 240, 242 (Tex. Crim. App.

1997).     Reasonableness is measured in objective terms by examining the totality of the

circumstances. Ohio v. Robinette, 519 U.S. 33, 39 (1996). After an initial traffic-violation stop,

the officer is entitled to rely on all of the information obtained during the course of his contact

with the citizen in developing the articulable facts that would justify a continued investigatory

detention. Powell, 5 S.W.3d at 377 (citing Razo v. State, 577 S.W.2d 709, 711 (Tex. Crim. App.

[Panel Op.] 1979)).      Where the initial detention is based on a traffic violation, various

combinations of factors will support a reasonable suspicion of criminal activity sufficient to

justify a continued detention or further questioning unrelated to the traffic violation. Id.

         Holmquist attacks the reasonableness of the investigative detention, that is whether

Brumit had a reasonable suspicion to justify an investigative detention. See Davis, 947 S.W.2d

at 242–43. Specifically, a police officer must have a reasonable suspicion that some activity out

of the ordinary is occurring and some indication the unusual activity is related to crime. Id. at

244; Garza v. State, 771 S.W.2d 549, 558 (Tex. Crim. App. 1989). A police officer has

reasonable suspicion to detain a person if he has specific, articulable facts that, combined with

rational inferences from those facts, would lead him reasonably to conclude that the person

detained is, has been, or soon will be engaged in criminal activity. Crain v. State, 315 S.W.3d
43, 52 (Tex. Crim. App. 2010). In making a reasonable suspicion determination, we disregard

the subjective intent or motive of the officer making the stop and consider solely, under the

                                                 –6–
totality of the circumstances, whether there was an objective basis for the stop. See Ford v.

State, 158 S.W.3d 488, 492–93 (Tex. Crim. App. 2005).

          An officer may lawfully stop and reasonably detain a person for a traffic violation.

Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App. 1992); see also Walter v. State, 28
S.W.3d 538, 542 (Tex. Crim. App. 2000) (decision to stop an automobile generally reasonable

where officer has probable cause to believe traffic violation has occurred). Section 545.104 of

the transportation code, titled “Signaling Turns; Use of Turn Signals,” provides:

          (a) An operator shall use the signal authorized by Section 545.106 3 to indicate an
          intention to turn, change lanes, or start from a parked position.
          (b) An operator intending to turn a vehicle right or left shall signal continuously
          for not less than the last 100 feet of movement of the vehicle before the turn.

TEX. TRANSP. CODE ANN. § 545.104(a) & (b) (West 2011). The record includes Brumit’s

testimony at the hearing on the motion to suppress that Holmquist and the driver of the vehicle in

front of him failed to signal their left-hand turns. The video introduced in evidence at the

hearing shows that neither Holmquist nor the driver of the vehicle in front of him signaled an

intention to turn left when approaching the intersection, while sitting stationary at the

intersection awaiting the traffic light’s indication to turn, or while making the left-hand turn.

The trial court found that neither Holmquist nor the driver of the vehicle in front of him activated

their left-hand turn signals, and Brumit testified that making the left-hand turn without signaling

was a traffic code violation. The trial court found the traffic violation for which Holmquist was

stopped was failing to signal his turn.

          The trial court concluded as a matter of law that a person making a left-hand turn from a

turn only lane without signaling the vehicle’s turn violates section 545.104 of the transportation



     3
       Section 545.106 of the transportation code, titled “Signals by Hand and Arm or by Signal Lamp,” provides that, except in instances not
applicable here, an operator of a motor vehicle required to give a stop or turn signal shall do so by using the hand and arm or lighting signal
lamps approved by the Texas Department of Public Safety. TEX. TRANSP. CODE ANN. § 545.106(a) (West 2011).



                                                                    –7–
code. Based upon Holmquist’s violation of section 545.104, the trial court further concluded

Brumit’s detention of Holmquist was justified by reasonable suspicion.

                                   Failure to Signal Intent to Turn

        Holmquist does not dispute that he did not signal his intention to turn left.            He

acknowledges he was within 100 feet of the intersection, where he was “awaiting” the traffic

light’s “instruction” on when to turn left. However, in his second issue, Holmquist contends the

left turn-only traffic control device at the intersection superseded the requirement in section

545.104(b) that he signal his intent to turn left.

        The trial court concluded as a matter of law that a person making a turn from a turn-only

lane without signaling the turn violates section 545.104 of the transportation code. We agree.

        The beginning point in statutory construction analysis is the statute’s plain language. Ex

Parte Whiteside, 12 S.W.3d 819, 821 (Tex. Crim. App. 2000).              If a statute is clear and

unambiguous, we apply the plain meaning of its words. Hines v. State, 75 S.W.3d 444, 447

(Tex. Crim. App. 2002). Only if the statute’s plain language leads to absurd results or the

language is ambiguous may a reviewing court consider extra-textual factors. Whiteside, 12
S.W.3d at 821.

         Section 545.104(b) clearly and unambiguously requires a vehicle operator intending to

turn right or left to “signal continuously for not less than the last 100 feet of movement of the

vehicle before the turn.” See TEX. TRANSP. CODE ANN. § 545.104(b). The plain language of

section 545.104(b) requires the driver to signal for a turn; it does not include exceptions for those

situations in which there is only one direction to turn. See Wehring v. State, 276 S.W.3d 666,

668, 670 (Tex. App.—Texarkana 2008, no pet.) (section 545.104(b) requires driver to signal his




                                                     –8–
intent to turn, even from a turn-only lane). 4 “We cannot say that requiring the use of a turn

signal while entering a turn-only lane and making the turn would lead to absurd results.” Id. 5

           The court of criminal appeals did not determine in State v. Dixon, 206 S.W.3d 587 (Tex.

Crim. App. 2006), “that a turn signal is unnecessary when turning from a dedicated turn lane.

Rather, the issue before the court was whether it was within the trial judge’s discretion to decide

whether to believe the arresting officer’s assertion that he initiated the traffic stop for a traffic

offense.’” Mahaffey v. State, 316 S.W.3d 633, n.32 (Tex. Crim. App. 2010) (quoting Diaz v.

State, No. 03-08-00523-CR, 2009 WL 2195427, at *2, (Tex. App.—Austin July 23, 2009, no

pet.) (mem. op.) (not designated for publication)).                                       “Under the plain language of the

Transportation Code, all movements right or left on the roadway must be made safely, but only

some—turns, lane changes, or starts from a parked position—require a signal.” Id. at 643

(emphasis added).

           We conclude the language of section 545.104 of the transportation code is not

ambiguous, 6 and the clear language of that statute required Holmquist to signal his intention to

make a left-hand turn. The fact that Holmquist was in a turn-only lane did not provide an


     4
        See State v. Kidd, No. 03-09-00620-CR, 2010 WL 5463893, at *2, *3 (Tex. App.—Austin Dec. 30, 2010, no pet.) (mem. op.) (not
designated for publication) (defendant failed to continuously signal his intent to turn for not less than 100 feet before the turn and deputy was
authorized to enforce the law and detain defendant for that traffic violation; evidence related to DWI seized after the lawful traffic stop was
legally gathered and trial court erred in granting motion to suppress); State v. Elias, No. 08-08-00085-CR, 2012 WL 4392245, at *6–7 (Tex.
App.—El Paso Sept. 26, 2012, pet. ref’d) (not designated for publication) (evidence supported reasonable inference defendant violated section
545.104(b) of the transportation code by failing to continuously signal his intention to turn for the last 100 feet of movement of the vehicle before
the turn, initial detention supported by reasonable suspicion defendant committed traffic violation, and trial court erred by granting motion to
suppress).
     5
          See Williams v. State, No. 05-02-00314-CR, 2002 WL 31521373, at *2 (Tex. App.—Dallas Nov. 14, 2002, pet. ref’d) (not designated for
publication) (“The plain language of [section 545.104] requires the driver to signal for a turn.” Applying the plain language of section 545.104
does not lead to an absurd result. Section 545.104 “provides a clear, bright-line rule by which drivers of motor vehicle[s] and police officers
charged with enforcing the laws may operate. If a turn is made from one street onto another, a signal is required.”); Kidd, 2010 WL 5463893, at
*2 (section 545.104(b) clearly and unambiguously requires driver intending to turn to “signal continuously for not less than the last 100 feet of
movement of the vehicle before the turn,” and does not lead to absurd results; applying language of section 545.104(b) provides reliable bright-
line rule for drivers of motor vehicles and police officers charged with enforcing the law); see also Diaz v. State, No. 03-08-00523-CR, 2009 WL
2195427, at *2–3 (Tex. App.—Austin July 23, 2009, no pet.) (mem. op.) (not designated for publication) (under section 545.104(b), driver’s
failure to signal when turning from designated turn lane was traffic violation).
     6
        Holmquist’s counsel acknowledged at oral submission that even if section 545.104(b) of the transportation code is ambiguous, and even
assuming no violation of section 545.104(b) had occurred, a traffic stop based on a mistaken understanding of the law can be reasonable under
Heien v. North Carolina, 135 S. Ct. 530, 539, 540 (2014) (even assuming no violation of state law had occurred, police officer’s mistaken
understanding of the law was reasonable, and thus traffic stop was valid).



                                                                       –9–
exception to the mandatory language of the statute. We resolve Holmquist’s second issue

against him.

                                                          State Traffic Violation

           In his first issue, Holmquist maintains the traffic stop was illegal under Dixon, because of

an unreasonable amount of time and extended distance between the traffic offense and the traffic

stop. In Dixon, the court of criminal appeals upheld the trial court’s grant of a motion to

suppress the fruits of a traffic stop that was based on a failure to signal a turn from a designated

turn lane. The court of criminal appeals noted the trial court’s findings of fact indicated the stop

and search were generally unreasonable for reasons other than the unnecessary delay between

turns made without signaling the intention to turn and the traffic stop, including that the turns

were legal, the length of the detention and extent of the search conducted were excessive, and

information on which the police based surveillance was not from a reliable source. Dixon, 206
S.W.3d at 590. The court also stated it was “clear that the trial court did not believe the officers’

allegations that they pulled Appellee over because he committed a traffic offense,” and the court

of appeals “properly determined that it was within the discretion of the trial judge to decide

whether to believe the officers’ claim that they pulled Appellee over for a traffic offense.” Id. at

591 7

           In Dixon, the court of appeals stated that in assessing whether a delay in time or distance

between a traffic violation and a traffic stop is unreasonable, the court should properly consider

all of the factors surrounding the stop. Dixon v. State, 151 S.W.3d 271, 275 (Tex. App.—

Texarkana 2004), aff’d, 206 S.W.3d 587. 8 Here, Brumit attributed the delay in making the traffic

     7
       See also Carey v. State, No. 05-08-01300-CR, 2010 WL 610924, at *2 (Tex. App.—Dallas Feb. 23, 2010, no pet.) (not designated for
publication) (appellant misplaced his reliance on Dixon; “Dixon did not turn on the officer’s delay between ‘the amount of time or the distance
between the traffic offense and the traffic stop.’ Rather, the trial court did not believe that Dixon committed a traffic offense.”) (citation omitted).
     8
       See also Powell v. State, No. 03-10-00728-CR, 2011 WL 4357756, at *5 (Tex. App.—Austin Sept. 14, 2011, no pet.) (mem. op.) (not
designated for publication).



                                                                        –10–
stop to the fact that he intended to stop Holmquist’s vehicle and the vehicle in front of Holmquist

for failing to signal an intention to make a left-hand turn. Brumit testified that, in the interest of

officer safety, he prefers not to make simultaneous traffic stops of multiple vehicles by himself.

Brumit radioed for another patrol officer to provide back up and to make the traffic stop of the

vehicle in front of Holmquist, and when the cover patrol unit arrived, Brumit made the traffic

stop of Holmquist’s vehicle.

          The trial court concluded Holmquist committed a traffic violation, and detention of

Holmquist after that traffic violation was justified by reasonable suspicion. In so concluding, the

trial court implicitly found a delay of 1.6 miles in stopping Holmquist after Brumit’s observation

of the traffic violation was not unreasonable. The record, as summarized above, and the trial

court’s explicit findings, support an implied finding that there was a reasonable justification for

Brumit’s delay in effecting the traffic stop. In contrast to the trial judge’s disbelief of the

officer’s testimony in Dixon, the trial court here believed Brumit, as demonstrated by its denial

of the motion to suppress.

          After reviewing the record, the evidence, when viewed objectively, supports the arresting

officer’s reasonable suspicion determination.                         Under the totality of the circumstances, we

conclude the arresting officer articulated specific facts and circumstances which, taken together

with rational inferences from those facts and circumstances, constituted reasonable suspicion that

Holmquist had committed a traffic violation by failing to continuously signal his intention to turn

for the last 100 feet of movement before he turned left, thus justifying the stop. See TEX.

TRANSP. CODE ANN. § 545.104(b); see also Garcia, 827 S.W.2d at 944 (officer may lawfully

stop and reasonably detain person for traffic violation). 9


     9
      See also Kortemier v. Tex. Dep’t of Pub. Safety, No. 05-08-01182-CV, 2009 WL 1959256, at *2 (Tex. App.—Dallas July 9, 2009, no pet.)
(mem. op.) (not designated for publication).



                                                                 –11–
       We conclude the trial court did not err by denying Holmquist’s motion to suppress. We

resolve Holmquist’s first issue against him.

                                           Conclusion

       Having resolved Holmquist’s issues against him, we affirm the trial court’s judgment.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
131388F.U05




                                               –12–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARCUS LEE HOLMQUIST, Appellant                     On Appeal from the County Court at Law,
                                                    Rockwall County, Texas,
No. 05-13-01388-CR        V.                        Trial Court Cause No. CR13-0496.
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justice Thomas, Retired, participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 5th day of February, 2015.




                                             –13–